Kellogg, P. J. (dissenting):
The Workmen’s Compensation Law provides compensation for employees ” engaged in any of the forty-two groups mentioned in section 2 of that law. ‘ ‘ Employee, ” as defined by subdivision 4 of section 3, means “A person who is engaged in a hazardous employment in the service of an employer carrying on or conducting the samé upon the premises or at the plant, or in the course of his employment away from the plant of his employer.” The compensation is made by a system of insurance, in which the premiums are based upon the payroll of the employer. Evidently this night watchman was upon the payroll, and the premium was based in part upon the compensation he received. He was employed in the plant by an employer whose principal business was that of carrying on and conducting a hazardous employment and was injured therein. Although the bakery was not running at the time it seems clear that the night watchman is an employee in a hazardous employment within the meaning of the law. In Sorge v. Aldebaran Co. (171 App. Div. 969) we held that the night watchman upon a construction work was within the act, although no work was being done about the plant at the time. The Court of Appeals affirmed that judgment (218 N. Y. 636). Upon the authority of that case, as well as upon principle, the award should be affirmed.
Award reversed and claim dismissed.